DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July, 2021 has been entered.

Response to Amendment
This Non-Final Rejection is in response to Applicant’s request for continued examination under 37 CFR 1.114 filed on 13 July, 2021. The amendments submitted with the submission have been entered. 
Accordingly, claims 1-8 remain pending, wherein claim 9-16 are cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “a first channel configured to (1) connect the battery temperature regulation circuit with the electric part cooling circuit by bypassing the electric part including in the electric part cooling circuit….a second channel configured to (1) connect the battery temperature regulation circuit with the electric part cooling circuit by passing through the electric part, including in the electric part cooling circuit”, which should be corrected to - -a first channel configured to (1) connect the battery temperature regulation circuit with the electric part cooling circuit by bypassing the electric part included in the electric part cooling circuit….a second channel configured to (1) connect the battery temperature regulation circuit with the electric part cooling circuit by passing through the electric part, included in the electric part cooling circuit - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JOHNSTON (US 9,511,645 B2 – published 6 December, 2016), in view of RAWLINSON (US 9,844,995 B2).
As to claim 1, JOHNSTON discloses a vehicle management system (abstract, line 1; figures 5-8), comprising:
501) configured to circulate a refrigerant to regulate a temperature inside a passenger compartment (col.9,lines 1-65);
a heating circuit (503) configured to circulate a liquid(col.7, lines 15-32) that exchanges heat with the refrigerant(col.9, lines 46-65), the heating circuit being capable of regulating the temperature inside the passenger compartment (col.8, lines 61-67);
a battery temperature regulation circuit(505) configured to regulate a temperature of a battery(509) by introducing liquid of the heating circuit (figure 6; col.10,lines 23-27) or liquid that exchanges heat with the refrigerant to the battery (col.7, lines 15-32; col.9, lines 36-43);
an electric part cooling circuit(507) couplable to the battery temperature regulation circuit (figures 5-8; col.10, lines 23-30 and 54-65; col.10, line 66-col.11, line 3) and configured to regulate a temperature of an electric part (513 and 517; col.8, lines 1-44) for driving a vehicle;
However, JOHNSTON does not explicitly disclose the first and second channel as configured within claim 1 of the present invention.
RAWLINSON, however, is within the field of endeavor provided a vehicle management system (abstract, lines 1-8). RAWLINSON teaches  a battery temperature regulation circuit (241; col.7,line 64- col.8, line 4) configured to regulate a temperature of a battery (101; col.6, lines 6-10; col.7,lines 9-22) and an electric part cooling circuit (225; col. 7, line 9 – col. 8, line 4) couplable to the battery temperature regulation circuit (col.7, line 54- col.8, line 4) and configured to regulate a temperature of an electric part for driving a vehicle (227 and/or 229; col.7, line 23- col.8, line 27). RAWLINSON teaches including a first channel (see annotate figure 7; col.9, lines 44-52) configured to (1) connect the battery temperature regulation circuit with the electric part cooling circuit by bypassing the electric part included in the electric part cooling circuit (when valve 239 is opened to allow serial coupling between the battery temperature regulation circuit, 241, and the electric part cooling circuit, 225, in addition to the flow configuration of the operation of figure 7 to divert the fluid introduced therein to flow along  coolant pathway 701, which bypasses the electric part, 227/229, included in the electric part cooling circuit) and (2) introduce liquid cooled by the electric part cooling circuit into the battery temperature regulation circuit (wherein the channel provides the fluid is directed towards the radiator, 233, which cools the fluid flowing therein as stated in col.7, lines 56-61 prior to being directed from the electric part cooling circuit back into the battery temperature regulation circuit via serial connection by valve 239); and a second channel (see annotated figure 6; col.9,lines 41-44) configured to (1) connect the battery temperature regulation circuit with the electric part cooling circuit by passing through the electric part, included in the electric part cooling circuit (when valve 239 is opened to allow serial coupling between the battery temperature regulation circuit, 241, and the electric part cooling circuit, 225, in addition to the flow configuration of the operation of figure 6 to direct the fluid introduced therein to flow along coolant pathway 601, which passes through the electric part, 227/229, included in the electric part cooling circuit), and (2) introduce liquid warmed by the electric part into the battery temperature regulation circuit (wherein the channel provides the fluid to communicate with the electric parts, 227/229,to remove heat generated by the electric parts, as stated in col.8, lines 5-27, so as to warm the fluid. This fluid is then directed towards the radiator, 233, which cools the fluid flowing therein as stated in col.7, lines 56-61 prior to being directed from the electric part cooling circuit back into the battery temperature regulation circuit via serial connection by valve 239 or may be bypassed via valve 237, which can supply fluid which is warmed back to the battery temperature regulation circuit, as stated in col.7, lines 61-64). This provides that the temperature of the battery is capable of being regulated by using the first and second channel, col.8, lines22-27 and col.11, lines 4-9). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify JOHNSTON with the teachings of RAWLINSON to incorporate the first and second channel, as claimed by the present invention and taught by RAWLINSON, for providing improving thermal management of the system through efficiency, and modularity, control of the temperature through the battery back and electric motor and/or drive train components (col.2, lines 25-30).

    PNG
    media_image1.png
    934
    975
    media_image1.png
    Greyscale

Annotated Figure 6 of RAWLINSON

    PNG
    media_image2.png
    929
    916
    media_image2.png
    Greyscale

Annotated Figure 7 of RAWLINSON
As to claim 2, JOHNSTON, as modified by RAWLINSON, further wherein
when the electric part cooling circuit and the battery temperature regulation circuit are coupled , liquid circulating through the electric part cooling circuit is introduced into the battery temperature regulation circuit (figure 7; col.10, lines 23-330 and 54-64; col.10, line 66- col.11, line 3; specifically, wherein the fluid within circuit, 507, and the fluid within circuit, 505, can join together, such that the fluid within the battery regulation circuit can be provided to the electric part cooling circuit).

As to claim 3, JOHNSTON, as modified by RAWLINSON,  discloses further comprising:
a channel (channel within valve, 1003) configured to introduce liquid flowing downstream from the electric part into the battery temperature regulation circuit (figures 10-11; col.10, lines 54-57; col.10, line 66-col.11, line 1; col.12, lines 6-11; particularly, the valve’s channel is able to allow liquid flowing downstream from the electric part to flow into the battery cooling part, as shown in annotated figure 11).

As to claim 4, JOHNSTON, as modified by RAWLINSON, discloses further comprising:
a channel(channel within valve, 1004) configured to introduce liquid that has exchanged heat with outdoor air at the radiator into the radiator (521; col.8, lines 34-44, wherein outdoor air is circulated through the radiator either by motion of the vehicle or through a fan when the vehicle is stopped or driving at low speeds) into the battery temperature regulation circuit (the valve’s channel is provided to cause fluid which is downstream of the radiator to flow into the battery cooling part, as shown in annotated figure 11), wherein
the electric part cooling circuit comprises a radiator configured to cool circulating the liquid (col.7, lines 15-32; col.8, lines 34-37).

As to claim 5, JOHNSTON, as modified by RAWLINSON, discloses further comprising:
563) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (figures 5-8), the control valve being configured to control the introduction of liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (figures 5-8; col.10,lines 54-57; col.10,line 66 – col.11, line 1).

As to claim 6, JOHNSTON, as modified by RAWLINSON, discloses further comprising:
a control valve (563) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (figures 5-8), the control valve being configured to control the introduction of liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (figures 5-8; col.10,lines 54-57; col.10,line 66 – col.11, line 1).

As to claim 7, JOHNSTON, as modified by RAWLINSON, discloses further comprising:
a control valve (563) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (figures 5-8), the control valve being configured to control the introduction of liquid circulating through the electric part cooling circuit into the battery temperature regulation circuit (figures 5-8; col.10,lines 54-57; col.10,line 66 – col.11, line 1).

As to claim 8, JOHNSTON, as modified by RAWLINSON, discloses further comprising:
a control valve (563) disposed at a coupling between the electric part cooling circuit and the battery temperature regulation circuit (figures 5-8), the control valve being configured to figures 5-8; col.10,lines 54-57; col.10,line 66 – col.11, line 1).

Response to Arguments
Applicant’s arguments, see pages 5-6 of Applicant’s Remarks, filed 13 July, 2021, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C.102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art RAWLINSON (US 9, 844, 995 B2). In particular, RAWLINSON teaches channels (shown in annotated figures 6 and 7) which provide bypassing of the electric part within the electric part cooling circuit, when provided fluid to be connected between the electric part cooling circuit and the battery temperature regulation circuit and passing through the electric part within the electric part cooling circuit, when provided fluid to be connected between the electric part cooling circuit and the battery temperature regulation circuit. RAWLINSON teaches the channels to provide directed temperature control among the battery, power module, and electric motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        9/8/2021